Bell, Justice.
Appellant was convicted of the felony murder of Dennis Pearsey and received a life sentence.1 On appeal, Williams raises only one issue. We affirm.
The evidence presented showed that the victim and the appellant had an argument at Thornton’s cafe in Hazelhurst, Georgia, after which the appellant left the cafe. Appellant later drove up to the cafe in his car, got out of the car, put a shotgun across the roof of the car, and shot the victim, who was then standing outside the cafe.
1. Williams’ sole enumeration of error is that the trial court erred in charging the jury on felony murder, in that the indictment did not put him on notice of the felony supporting the felony murder charge. See McCrary v. State, 252 Ga. 521 (314 SE2d 662) (1984); Middlebrooks v. State, 253 Ga. 707 (2) (324 SE2d 192) (1985); Jolley v. State, 254 Ga. 624 (2) (331 SE2d 516) (1985). We disagree.
*511Decided December 2, 1986.
Luman C. Earle, for appellant.
Glenn Thomas, Jr., District Attorney, Stephen Kelley, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Assistant Attorney General, for appellee.
In McCrary v. State, supra, 252 Ga. at 524, we held that “a defendant indicted only for malice murder cannot be convicted of felony murder unless the defendant has been put on notice of the felony by the facts alleged to show how the murder was committed.” Accord Middlebrooks v. State, supra, 253 Ga.; Jolley v. State, supra, 254 Ga. In the instant case Williams was indicted for malice murder. The indictment alleged that Williams unlawfully caused the death of Dennis Pearsey by shooting him with a shotgun. The trial court charged the jury on felony murder, with aggravated assault on the victim being the supporting felony. We find that the indictment included facts sufficient to show that Williams committed an aggravated assault upon the victim. Accordingly, we conclude that the trial court did not err in presenting the felony murder charge to the jury. Middlebrooks v. State, supra, 253 Ga.; Jolley v. State, supra, 254 Ga.
2. After reviewing the evidence produced at trial, we find it sufficient to have authorized a rational trier of fact to conclude that Williams was guilty of the murder of Dennis Pearsey beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime occurred on March 3, 1985, and Williams was indicted on June 12, 1985. Williams was tried September 18 and 19, 1985, and found guilty on September 19. Williams moved for a new trial on October 14, 1985, and the court denied the motion on January 22, 1986. Williams filed his notice of appeal on February 13, 1986. The court reporter certified the transcript on March 24,1986, and the case was docketed in this court on August 21,1986. The case was submitted for decision without oral argument on October 3, 1986.